BROWN, J.
The appellant was convicted November 30, 1914, for the offense of burglary, and was sentenced t.o the penitentiary for ten years as a punishment for the offense, and from that judgment he appealed, and in response to his written statement of appeal a certificate was filed with the clerk of the Supreme Court January 15, 1915, and on January 30, 1915, delivered to and filed by the clerk of this court, but no transcript has been filed.
It now appearing that the time allowed by law for presenting a bill of exceptions to the trial judge, and the approval and signing thereof by the judge, had expired before the call of the division to which this case *278belongs, and no cause being shown for the failure of the appellant to prosecute bis appeal, tbe motion of tbe Attorney General to dismiss tbe appeal is granted.
Appeal dismissed.